 Case 2:20-cv-00335-DAK Document 236 Filed 03/11/21 PageID.620 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF UTAH


KELTON JONATHON SORENSON,
                                                          MEMORANDUM DECISION AND
                        Plaintiff,                      ORDER ADOPTING & AFFIRMING
                                                          REPORT & RECOMMENDATION
v.
                                                             Case No. 2:20-CV-335-DAK-DAO
UNITED STATES OF AMERICA, et al.,
                                                                  Judge Dale A. Kimball
                        Defendants.
                                                             Magistrate Judge Daphne A. Oberg




        This case was assigned to United States District Court Judge Dale A. Kimball, who then

referred it to United States Magistrate Judge Daphne A. Oberg under 28 U.S.C. § 636(b)(1)(B).

On January 20, 2021, Magistrate Judge Oberg issued an Order to Show Cause why the united

States District Court for the District of Utah should not enter an order placing restrictions on

Plaintiff’s filings in this court. Plaintiff responded to the Order to Show Cause on January 28,

2021. After considering Plaintiff’s response, Magistrate Judge Oberg issued a Report and

Recommendation on February 4, 2021, recommending that this court enter an order placing

Kelton Sorenson on the Restricted Filer List. The Report and Recommendation notified Plaintiff

that any objection to the Report and Recommendation was required to be filed within fourteen

days of receiving it. Plaintiff did not file an objection.

        A Magistrate Judge’s Report and Recommendation is subject to de novo review by this

court. See 28 U.S.C. § 636(b)(1)(B); see also Fed. R. Civ. P. 72(b). The court has reviewed de
 Case 2:20-cv-00335-DAK Document 236 Filed 03/11/21 PageID.621 Page 2 of 3




novo the facts surrounding the Order to Show Cause, including the court’s docket in Plaintiff’s

numerous cases, the substance of those actions, Plaintiff’s voluminous submissions to the court,

and the court’s rulings in those cases. On February 2, 2021, this court dismissed three of

Plaintiff’s cases with prejudice.

         The court fully agrees with the analysis in Magistrate Judge Oberg’s Report and

Recommendation. The court adopts the Report and Recommendation as the Order of the court.

Therefore, this court orders the Clerk of Court for this District to place Plaintiff Kelton Sorenson

on the court’s Restricted Filer List. Prior to filing any new action in this District, Mr. Sorenson

shall:

         (1)    file a petition with the Clerk of Court requesting leave to file a pro se action;

         (2)    include in the petition a list of all of his current or previously filed lawsuits;

         (3)    include in the petition a notarized affidavit from Mr. Sorenson reciting the issues

                he seeks to present, providing a short discussion of the legal basis for the claims,

                and including an assertion that, to the best of Mr. Sorenson’s knowledge, the legal

                arguments raised are not frivolous or brought in bad faith;

         (4)    request that the Clerk of Court send the referenced materials to a magistrate judge

                for review to determine whether the complaint is without merit, duplicative, or

                frivolous;

         Upon receiving Mr. Sorenson’s proposed complaint, petition, and affidavit, a magistrate

judge will determine whether the complaint is without merit, duplicative, or frivolous, and

forward the complaint to the Chief District Court Judge for further review. Plaintiff may be

authorized to file a new complaint only with the review and consent of the Chief District Court

Judge.

                                                   2
 Case 2:20-cv-00335-DAK Document 236 Filed 03/11/21 PageID.622 Page 3 of 3




        Because this ruling resolves all remaining issues in the above-captioned case, this action

is closed.

        DATED this 11th day of March, 2021.

                                              BY THE COURT:



                                              DALE A. KIMBALL
                                              United States District Judge




                                                 3
